 



REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is made as of March 14th,
2005, by and among Navarre Corporation, a Minnesota corporation (the “Company”),
and Michael A. Bell (the “Seller”).

RECITALS

          A.      The Company and the Seller have entered into a Stock Purchase
Agreement of even date herewith (the “Purchase Agreement”), pursuant to which
the Company is acquiring all of the Seller’s shares of Encore Software, Inc., a
Minnesota corporation (the “Shares”).

          B.      The execution of this Agreement at Closing is required by the
Purchase Agreement.

          C.      Capitalized terms used in this Agreement but not otherwise
defined shall have the meanings given in the Purchase Agreement.

          D.      A portion of the consideration paid for the Shares consists of
up to 600,000 shares of the Company’s Common Stock, no par value (the “Common
Stock”). This Registration Rights Agreement will provide the Seller with certain
rights with respect to the registration of the Common Stock received by Seller.

AGREEMENT

     In consideration of the mutual promises and covenants in this Agreement,
the Company and the Seller agrees as follows:

1.      Definitions. For purposes of this Agreement:

          a.      “Act” means the Securities Act of 1933, as amended.

          b.      “Effective Date” means the date of Closing of the transactions
contemplated by the Purchase Agreement.

          c.      “Holder” means any person owning or having the right to
acquire Registrable Securities or any successor or assignee thereof.

          d.      “1934 Act” means the Securities Exchange Act of 1934, as
amended.

          e.      “register,” “registered” and “registration” refer to a
registration effected by preparing and filing a registration statement or
similar document in compliance with the Act, and the declaration or ordering of
effectiveness of such registration statement or document.

          f.      “Registrable Securities” means the shares of Common Stock
received by the Seller in accordance with the terms of the Purchase Agreement.
In addition, Common Stock or other securities shall only be treated as
Registrable Securities if and so long as





--------------------------------------------------------------------------------



 



    they have not been (A) sold to or through a broker or dealer or underwriter
in a public distribution or a public securities transaction, including sales
made pursuant to Rule 144 promulgated under the Act or (B) sold in a transaction
exempt from the registration and prospectus delivery requirements of the Act
under Section 4(1) thereof so that all transfer restrictions, and restrictive
legends with respect thereto, if any, are removed upon the consummation of such
sale. The number of Registrable Securities outstanding shall be the sum of the
shares of Common Stock outstanding that are Registrable Securities.      
g.     “SEC” shall mean the Securities and Exchange Commission.   2.
Registration Rights.       a.      Required Registration. If the Holder makes a
written request that the Company file a registration statement for 100% of the
Registrable Securities, then the Company will use its best efforts to effect a
registration statement under the Securities Act covering all Registrable
Securities which the Holder requested to be registered. The Company shall be
obligated to prepare, file and cause to become effective only one
(1) registration statement pursuant to this Section 2.a., and to pay the
expenses associated with such registration statement, and shall not be obligated
to effect a registration during the period starting within 60 days prior to the
filing date of a registration statement of the Company, and ending 180 days
after the effective date of a Company registration. Furthermore, the Company
shall only be obligated to effect a registration under this Section 2.a. if the
Holder’s proposed disposal of Registrable Securities may be immediately
registered on Form S-3 pursuant to a Form S-3 registration.       In the event
that a registration has been requested pursuant to this Section, but the Holder
determines for any reason not to proceed with a registration at any time before
the registration statement has been declared effective by the Commission, and
Holder requests the Company to withdraw such registration statement, if
theretofore filed with the Commission, with respect to the Registrable
Securities covered thereby, and (b) the Holder agrees to bear his own expenses
incurred in connection therewith and to reimburse the Company for the expenses
incurred by it attributable to the registration of such Registrable Securities,
then the Holder shall not be deemed to have exercised his right to require the
Company to register Registrable Securities pursuant to this Section 2.a.      
b.      Incidental Registration. Each time the Company shall determine to
proceed with the actual preparation and filing of a registration statement under
the Securities Act of 1933 (the “Securities Act”) in connection with the
proposed offer and sale for money of any of its securities by it or any of its
security holders (other than a registration statement on Form S-4, Form S-8, or
any form that does not permit the inclusion of shares by its security holders),
the Company will give written notice of its determination to the Holder. Upon a
written request given within 30 days after receipt of any such notice from the
Company, the Company will, except as herein provided, use its best efforts to
cause all such Registrable Securities that the Holder has so requested
registration thereof, to be included in such registration statement, all to the
extent requisite to permit the sale or other disposition by the prospective
seller or sellers of the Registrable Securities to be so registered; provided,
however, that (a) nothing herein shall prevent the Company from, at





--------------------------------------------------------------------------------



 



    any time, abandoning or delaying any such registration initiated by it, and
(b) if the Company determines not to proceed with a registration after the
registration statement has been filed with Securities and Exchange Commission
(the “Commission”) and the Company’s decision not to proceed is primarily based
upon the anticipated public offering price of the securities to be sold by the
Company, the Company shall promptly complete the registration for the benefit of
those selling security holders who wish to proceed with a public offering of
their securities and who bear all expenses incurred by the Company as the result
of such registration after the Company has decided not to proceed. If any
registration pursuant to this Section 2.c. shall be underwritten in whole or in
part, the Company may require that the Registrable Securities requested for
inclusion pursuant to this section be included in the underwriting on the same
terms and conditions as the securities otherwise being sold through the
underwriters. In the event that in the good faith judgment of the managing
underwriter of such public offering the inclusion of the Registrable Securities
originally covered by a request for registration would reduce the number of
shares to be offered by the Company or interfere with the successful marketing
of the shares of stock offered by the Company, the number of shares of
Registrable Securities otherwise to be included in the underwritten public
offering shall be reduced to such amount as is deemed appropriate in the good
faith judgment of the managing underwriter.



    c.      Holdback Agreements.



    i.      Holder agrees not to effect any public sale or distribution of
equity securities of the Company, or any securities convertible into or
exchangeable or exercisable for such securities, during the seven days prior to
and the 90-day period beginning on the effective date of any underwritten
Incidental Registration (except as part of such underwritten registration),
unless the underwriters managing the registered public offering otherwise agree
in writing.       ii.      the Company agrees (i) not to effect any public sale
or distribution of its equity securities, or any securities convertible into or
exchangeable or exercisable for such securities, during the seven days prior to
and during the 90-day period beginning on the effective date of any underwritten
Incidental Registration (except as part of such underwritten registration or
pursuant to registrations on Form S-8 or any successor form), unless the
underwriters managing the registered public offering otherwise agree, and
(ii) to use all reasonable efforts to cause each holder of at least 5% (on a
fully-diluted basis) of its equity securities (other than equity securities
acquired in a public trading market), or any securities convertible into or
exchangeable or exercisable for such securities, purchased from the Company at
any time after the date of this Agreement (other than in a registered public
offering) to agree not to effect any public sale or distribution of any such
securities during such period (except as part of such underwritten registration,
if otherwise permitted), unless the underwriters managing the registered public
offering otherwise agree.





--------------------------------------------------------------------------------



 



    d.      Registration Procedures. If and whenever the Company is required by
the provisions of Sections 2.a. or 2.b. to effect the registration of any
Registrable Securities under the Securities Act, the Company will:



    i.      prepare and file with the Commission a registration statement with
respect to such securities, and use its best efforts to cause such registration
statement to become and remain effective for such period as may be reasonably
necessary to effect the sale of such securities, not to exceed sixty (60) days;
      ii.      prepare and file with the Commission such amendments to such
registration statement and supplements to the prospectus contained therein as
may be necessary to keep such registration statement effective for such period
as may be reasonably necessary to effect the sale of such securities, not to
exceed sixty (60) days;       iii.      furnish to the Holder and to the
underwriters of the securities being registered such reasonable number of copies
of the registration statement, preliminary prospectus, final prospectus and such
other documents as the Holder and underwriters may reasonably request in order
to facilitate the public offering of such securities;       iv.      use its
best efforts to register or qualify the securities covered by such registration
statement under such state securities or blue sky laws of such jurisdictions as
Holder may reasonably request, except that the Company shall not for any purpose
be required to execute a general consent to service of process or to qualify to
do business as a foreign corporation in any jurisdiction wherein it is not so
qualified;       v.      notify the Holder, promptly after it shall receive
notice thereof, of the time when such registration statement has become
effective or a supplement to any prospectus forming a part of such registration
statement has been filed;       vi.      notify Holder promptly of any request
by the Commission for the amending or supplementing of such registration
statement or prospectus or for additional information;       vii.      prepare
and file with the Commission, promptly upon the request of any such holders, any
amendments or supplements to such registration statement or prospectus which, in
the opinion of counsel for Holder (and concurred in by counsel for the Company),
is required under the Securities Act or the rules and regulations thereunder in
connection with the distribution of the Registrable Securities by such holder;  
    viii.      prepare and promptly file with the Commission and promptly notify
Holder of the filing of such amendment or supplement to such registration
statement or prospectus as may be necessary to correct any statements or
omissions if, at the time when a prospectus relating to such securities is
required to be delivered under the Securities Act, any event shall have occurred
as the





--------------------------------------------------------------------------------



 



    result of which any such prospectus or any other prospectus as then in
effect would include an untrue statement of a material fact or omit to state any
material fact necessary to make the statements therein, in the light of the
circumstances in which they were made, not misleading; and



    ix.      advise Holder, promptly after it shall receive notice or obtain
knowledge thereof, of the issuance of any stop order by the Commission
suspending the effectiveness of such registration statement or the initiation or
threatening of any proceeding for that purpose and promptly use its best efforts
to prevent the issuance of any stop order or to obtain its withdrawal if such
stop order should be issued;



    e.      Expenses. With respect to any registration requested pursuant to
Section 2.a. (except as otherwise provided in Section 2.a. with respect to
registrations voluntarily terminated at the request of the requesting security
holders) and with respect to each inclusion of shares of Registrable Securities
in a registration statement pursuant to Section 2.c. (except as otherwise
provided in Section 2.i. with respect to registrations terminated by the
Company), the Company shall bear the following fees, costs and expenses: all
registration, filing and NASD fees, printing expenses, fees and disbursements of
counsel and accountants for the Company, fees and disbursements of counsel for
the underwriter or underwriters of such securities (if the Company and/or
selling security holders are required to bear such fees and disbursements),
reasonable fees and disbursements of one counsel for the selling security
holders, all internal the Company expenses, the premiums and other costs of
policies of insurance for the Company against liability arising out of the
public offering, and all legal fees and disbursements and other expenses of
complying with state securities or blue sky laws of any jurisdictions in which
the securities to be offered are to be registered or qualified.       f.     
Indemnification. In the event that any Registrable Securities are included in a
registration statement under Sections 2.a. or 2.b.:



    i.      The Company will indemnify and hold harmless each holder (together
with all officers, directors, agents and affiliates of the holder) of
Registrable Securities which are included in a registration statement pursuant
to the provisions of this Section 2 and any underwriter (as defined in the
Securities Act) for such holder and each person, if any, who controls such
holder (or any affiliates of the holder) or such underwriter within the meaning
of the Securities Act, from and against any and all loss, damage, liability,
cost and expense to which such holder or any such underwriter or controlling
person may become subject under the Securities Act or otherwise, insofar as such
losses, damages, liabilities, costs or expenses are caused by any untrue
statement or alleged untrue statement of any material fact contained in such
registration statement, any prospectus contained therein or any amendment or
supplement thereto, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances in which
they were made, not misleading; provided, however, that the Company will not be
liable in any such case to the extent that any such loss,





--------------------------------------------------------------------------------



 



    damage, liability, cost or expense arises out of or is based upon an untrue
statement or alleged untrue statement or omission or alleged omission so made in
conformity with written information furnished by such holder, such underwriter
or such controlling person.



    ii.      Each holder of Registrable Securities which are included in a
registration pursuant to the provisions of this Section 2 will indemnify and
hold harmless the Company, any controlling person and any underwriter from and
against any and all loss, damage, liability, cost or expense to which the
Company or any controlling person and/or any underwriter may become subject
under the Securities Act or otherwise, insofar as such losses, damages,
liabilities, costs or expenses are caused by any untrue or alleged untrue
statement of any material fact contained in such registration statement, any
prospectus contained therein or any amendment or supplement thereto, or arise
out of or are based upon the omission or the alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances in which they were made, not misleading,
in each case to the extent, but only to the extent, that such untrue statement
or alleged untrue statement or omission or alleged omission was so made in
reliance upon and in strict conformity with written information furnished by
such holder.       iii.      Promptly after receipt by an indemnified party
pursuant to the provisions of paragraph (i) or (ii) of this section of notice of
the commencement of any action involving the subject matter of the foregoing
indemnity provisions, such indemnified party will, if a claim thereof is to be
made against the indemnifying party pursuant to the provisions of said paragraph
(i) or (ii), promptly notify the indemnifying party of the commencement thereof;
but the omission to so notify the indemnifying party will not relieve it from
any liability which it may have to any indemnified party otherwise than
hereunder unless the indemnifying party is materially prejudiced. In case such
action is brought against any indemnified party and it notifies the indemnifying
party of the commencement thereof, the indemnifying party shall have the right
to participate in, and, to the extent that it may wish, jointly with any other
indemnifying party similarly notified, to assume the defense thereof, with
counsel satisfactory to such indemnified party; provided, however, if the
defendants in any action include both the indemnified party and the indemnifying
party and there is a conflict of interest which would prevent counsel for the
indemnifying party from also representing the indemnified party, the indemnified
party or parties shall have the right to select separate counsel to participate
in the defense of such action on behalf of such indemnified party or parties.
After notice from the indemnifying party to such indemnified party of its
election so to assume the defense thereof, the indemnifying party will not be
liable to such indemnified party pursuant to the provisions of said paragraph
(i) or (ii) for any legal or other expense subsequently incurred by such
indemnified party in connection with the defense thereof other than reasonable
costs of investigation, unless (i) the indemnified party shall have employed
counsel in accordance with the proviso of the preceding sentence, (ii) the
indemnifying party shall not have employed counsel satisfactory to the
indemnified party to represent





--------------------------------------------------------------------------------



 



    the indemnified party within a reasonable time after the notice of the
commencement of the action, or (iii) the indemnifying party has authorized the
employment of counsel for the indemnified party at the expense of the
indemnifying party.



    g.      NonTransferability of Registration Rights. The registration rights
granted to the holders of Registrable Securities pursuant to this Section 2
shall not be transferable.       h.      Termination of Registration Rights. The
registration rights granted pursuant to this Section 2 shall terminate with
respect to any holder of Registrable Securities upon the earlier of (i) three
(3) years from the date of this Agreement or (ii) at the time such holder is
able to sell all Registrable Securities held by it in a single open market
transaction under Rule 144 promulgated under the Securities Act or any successor
provision.



    3.      Miscellaneous.



    a.      Specific Performance. The Company agrees that breach of this
Agreement by the Company will cause Seller irreparable harm for which there is
no adequate remedy of law and, without limiting whatever other rights and
remedies Seller may have under this Agreement, Seller is entitled to the remedy
of specific performance to enforce this Agreement and the Company consents to
the issuance of an order by a court of competent jurisdiction requiring the
specific performance of this Agreement by the Company.       b.      Successors
and Assigns. Except as otherwise provided herein, the terms and conditions of
this Agreement shall inure to the benefit of and be binding upon the respective
successors and assigns of the parties. The Company may not assign its rights or
delegate its duties under this Agreement to any other person or entity without
the prior written consent of the Holder provided, however, that no consent shall
be required in connection with sale, merger or other change of control
transaction of the Company. Holder shall not assign his rights or delegate his
duties under this Agreement. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.       c.      Governing Law. This Agreement shall be governed
by and construed under the laws of the State of Minnesota as applied to
agreements among Minnesota residents entered into and to be performed entirely
within Minnesota.       d.      Counterparts. This Agreement may be executed in
two or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.       e.     
Titles and Subtitles. The titles and subtitles used in this Agreement are used
for convenience only and are not to be considered in construing or interpreting
this Agreement.





--------------------------------------------------------------------------------



 



    f.      Notices. All notices, requests, demands, claims, and other
communications hereunder shall be in writing. Any notice, request, demand, claim
or other communication hereunder shall be delivered personally to the recipient,
delivered by United States Post Office mail or nationally recognized overnight
courier, telecopied to the intended recipient at the facsimile number set forth
on the signature page hereto, or sent to the recipient by reputable express
courier service and addressed to the intended recipient as set forth on the
signature page hereto or to such other address as the party to whom notice is to
be given may have furnished to the other party in writing in accordance
herewith. Any such communication shall be deemed to have been duly given and
received when delivered.       g.      Expenses. If any action at law or in
equity is necessary to enforce or interpret the terms of this Agreement, the
prevailing party shall be entitled to reasonable attorneys’ fees, costs and
necessary disbursements in addition to any other relief to which such party may
be entitled.       h.      Entire Agreement; Amendments and Waivers. This
Agreement (including the exhibits hereto) constitutes the full and entire
understanding and agreement among the parties with regard to the subjects hereof
and thereof. Any term of this Agreement may be amended and the observance of any
term of this Agreement may be waived (either generally or in a particular
instance and either retroactively or prospectively), only with the written
consent of all parties to this Agreement affected thereby. Any amendment or
waiver effected in accordance with this paragraph shall be binding upon Holder.
      i.      Severability. If one or more provisions of this Agreement are held
to be unenforceable under applicable law, such provision shall be excluded from
this Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.       j.      Counterparts; Facsimile Signatures. This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. This
Agreement may be executed by facsimile signatures which, for all purposes, shall
be accepted as original signatures by the parties.

[SIGNATURE PAGE FOLLOWS]





--------------------------------------------------------------------------------



 



[Signature Page to Registration Rights Agreement]

     The parties have executed this Registration Rights Agreement as of the date
first above written.

          Addresses for Notice:   COMPANY:
 
        Navarre Corporation
7400 49th Avenue North
New Hope, Minnesota 55428   Navarre Corporation Attention: Eric Paulson,
President   By:     /s/ JAMES G. GILBERTSON Ryan Urness, General Counsel      

--------------------------------------------------------------------------------

Fax No.: (763) 504-1107       James G. Gilbertson
Chief Financial Officer
 
       
with a copy (which shall not
constitute notice) to:
       
 
       
Philip T. Colton
Winthrop & Weinstine P.A.
225 South Sixth Street, Suite 3600
Minneapolis, Minnesota 55402
       
 
       
Michael A. Bell
1028 9th Street
Manhatten Beach, CA 90266
Fax: (310) 318-9071
  SELLER:
 
  /s/ MICHAEL A. BELL with a copy (which shall not constitute notice) to:  

--------------------------------------------------------------------------------

Michael A. Bell
 
       
Robin C. Gilden
Reish Luftman Reicher & Cohen
11755 Wilshire Blvd., 10th Floor
Los Angeles, CA 90025
Fax: (310) 388-4627

       

